Citation Nr: 1547773	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent for diabetes mellitus. 
 
2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.
 
 3. Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.
 
4.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, rated as noncompensable until July 22, 2009, and as 10 percent disabling thereafter. 
 
 5.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, rated as noncompensable until July 22, 2009, and as 10 percent disabling thereafter. 

6.  Entitlement to an initial increased rating for peripheral vascular disease of the left lower extremity, rated as noncompensable prior to May 28, 2010, and as 40 percent disabling thereafter.

7.  Entitlement to an initial increased rating for peripheral vascular disease of the right lower extremity, rated as noncompensable prior to May 28, 2010, and as 40 percent disabling thereafter.

8.  Entitlement to an initial rating higher than 10 percent for residuals of a stroke.

9.  Entitlement to a compensable rating for erectile dysfunction.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a VA Regional Office (RO) that denied the claims for increased ratings for diabetes and peripheral neuropathy of the upper and lower extremities and a TDIU.  In November 2011, the RO granted an increased 10 percent rating for peripheral neuropathy of the upper extremities, effective July 22, 2009.  In April 2013, the RO granted 40 percent ratings for associated peripheral vascular disease of the lower extremities.  In August 2015, the RO granted a 10 percent rating for associated residuals of a stroke.  

In July 2012, the Board remanded the claims for additional development.

Because the Veteran's claim for an increased rating for diabetes mellitus includes all associated physical residuals that warrant compensable ratings, the Board will adjudicate such residuals as stated on the title page.  See 38 U.S.C.A. § 4.120, DC 7913 Note(1).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's diabetes mellitus has been manifested by the need for daily oral hypoglycemic agents, insulin, and dietary restrictions.  However, the evidence does not demonstrate regulation of physical activity as defined by VA regulations.  There have not been episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

2.  Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by moderately severe incomplete paralysis of the nerve with subjective symptoms of constant pain and burning, and trophic changes.  Severe symptoms to include marked muscular atrophy or complete paralysis with foot dangling have not been shown.

3.  Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by moderately severe incomplete paralysis of the nerve with subjective symptoms of constant pain and burning, and trophic changes.  Severe symptoms to include marked muscular atrophy or complete paralysis with foot dangling have not been shown.

4.  Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the left upper extremity has been manifested by no more than mild incomplete paralysis of the nerve with subjective symptoms of loss of dexterity, with objective findings of diminished sensation to pinprick testing.  Muscle and motor strength were normal.

5.  Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the right upper extremity has been manifested by no more than mild incomplete paralysis of the nerve with subjective symptoms of loss of dexterity, with objective findings of diminished sensation to pinprick testing.  Muscle and motor strength were normal.

6.  Throughout the pendency of the appeal, the Veteran's peripheral vascular disease of the left lower extremity has not resulted in claudication on walking less than 25 yards on a level grade at 2 miles per hour.

7.  Throughout the pendency of the appeal, the Veteran's peripheral vascular disease of the right lower extremity has not resulted in claudication on walking less than 25 yards on a level grade at 2 miles per hour.

8.  Since November 1, 2007, following a 100 percent rating for embolism of the brain vessels, the Veteran's residuals of a stroke have resulted in peripheral vascular disease separately rated.  The evidence does not demonstrate evidence to support more than a minimum residual rating.

9.  The Veteran's erectile dysfunction has not been manifested by penile deformity.

10.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.

11.  Separate from his TDIU, the Veteran has additional service-connected disabilities independently ratable at 60 percent or more disabling.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.119, Diagnostic Code (DC) 7913 (2015). 

2.  The criteria for an increased 40 percent rating for peripheral neuropathy of the left lower extremity have been met for the entire appeal.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.124a, DC 8620 (2015).

3.  The criteria for an increased 40 percent rating for peripheral neuropathy of the right lower extremity have been met for the entire appeal.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.124a, DC 8620 (2015).

4.  Prior to July 22, 2009, the criteria for an increased 10 percent rating for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.124a, DC 8515 (2015).

5.  Since July 22, 2009, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.124a, DC 8515 (2015).

6.  Prior to July 22, 2009, the criteria for an increased 10 percent rating for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.124a, DC 8515 (2015).

7.  Since July 22, 2009, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.124a, DC 8515 (2015).

8.  Prior to May 28, 2010, the criteria for a 40 percent rating for peripheral vascular disease of the left lower extremity have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.104, DC 7114 (2015).

9.  Since May 28, 2010, a rating in excess of 40 percent for peripheral vascular disease of the left lower extremity have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.104, DC 7114 (2015).

10.  Prior to May 28, 2010, the criteria for a 40 percent rating for peripheral vascular disease of the right lower extremity have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.104, DC 7114 (2015).

11.  Since May 28, 2010, a rating in excess of 40 percent for peripheral vascular disease of the right lower extremity have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.104, DC 7114 (2015).

12.  The criteria for a rating in excess of 10 percent for additional or separate residuals of a stroke, since November 1, 2007, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.124(a), DC 8007 (2015).

13.  The criteria for a compensable disability rating for service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.115b, DC 7522 (2015).

14.  The schedular criteria for assignment of a TDIU are met.  38 U.S.C.A. §§1155, 510, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).

15.  The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  In this case, the Veteran was advised in June 2008 and July 2008 letters, prior to the initial October 2008 and November 2008 unfavorable rating decisions.  The claims were most recently adjudicated in January 2014.

With regard to the duty to assist, the Veteran's VA treatment records have been obtained.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  Additionally, and in compliance with the July 2012 Board remand, the VA has obtained VA examinations and opinions.  The Board finds that the opinions received are thorough and well-explained such that further opinion or examination is not necessary in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diabetes Mellitus

The Veteran's diabetes mellitus with erectile dysfunction has been rated 20 percent disabling under Diagnostic Code 7913, which provides for a 20 percent rating where the diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

Turning to the evidence of record, on July 2008, August 2010, and December 2012  VA examinations, it was specifically found that the Veteran's diabetes mellitus did not result in regulation of activities.  Moreover, such is not shown in the VA treatment records.  The Board notes that the Veteran and his spouse state that he is greatly limited in his ability to walk due to his diabetes, and that he is wheelchair bound most of the time.  In that regard, in April 2009, the Veteran's physician submitted a statement that the Veteran had a restricted diet and was insulin dependent.  The physician also stated that the Veteran's neuropathy made it so that he was unable to walk and get dressed without assistance.  However, this evidence does not support a finding that the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities due to his diabetes mellitus.  See 61 Fed. Reg. 20440, 20446 (May 7, 1996) (defining regulation of activities as used by VA in DC 7913).  The Board notes that the Veteran's peripheral neuropathy is separately rated.  That the Veteran has reduced his activities on his own, or that his peripheral neuropathy impacts his ability to complete certain activities of daily living, does not equate to prescription or advisement to regulate activities by a physician.  Moreover, the Board notes that the Veteran has experienced hypoglycemic reactions.  However, there is no evidence that such episodes have required one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Accordingly, as the criteria for a higher rating for diabetes had not been met, the claim must be denied.

Peripheral Neuropathy of Upper and Lower Extremities

With regard to the Veteran's peripheral neuropathy of the right and left lower extremities, the Veteran is currently in receipt of separate 10 percent ratings, beginning July 22, 2009, for peripheral neuropathy of the upper extremities under DC 8615, which contemplates incomplete and complete paralysis of the median nerve, and separate 20 percent ratings for peripheral neuropathy of the lower extremities under DC 8620, which contemplates complete and incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a , DC 8615, 8620. 

The criteria for evaluating the severity or impairment of the median nerve is set forth under Diagnostic Codes 8515, 8615, and 8715.  Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating requires severe incomplete paralysis of the median nerve in the minor extremity, and a 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  Under DC 8515, complete paralysis of the median nerve includes the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a  DC 8515.  Diagnostic Codes 8615 and 8715 address the criteria for evaluating paralysis and neuralgia of the median nerve, respectively.38 C.F.R. § 4.124a , DCs 8515, 8615, 8715.

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  A maximum 40 percent rating is warranted for complete paralysis of the sciatic nerve, with the foot that dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a , DC 8520, 8620, 8720. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be mild, or at most, moderate in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Turning to the evidence of record, VA treatment records reflect that in February 2008, the Veteran was noted to suffer from severe peripheral neuropathy.  There was decreased sensation in the bilateral feet.  He reported constant burning in the soles of his feet.  There was no history of foot drop.  

On July 2008 VA examination, the Veteran reported numbness in his midcalf.  He could walk 20 yards before his legs hurt and he would have to rest.  His only problem with his hands was weakness.  He did not cut meat but could manage buttons and laces.  Physical examination showed that he was in a wheelchair.  Motor strength of the lower extremities was 5/5 with normal tone, bulk, dexterity, and coordination.  There was a stocking distribution deficit to temperature sensation.  Vibration sense was mildly impaired at the ankles.  The assessment was loss of a sensory deficit, with only mild sensory loss in the feet.  He had sensory loss due to his failed back syndrome.  

In July 2009, EMG study showed peripheral neuropathy and symptoms related to his lumbar spine disability.  There was diminished ankle reflexes and a stocking type of sensory deficit on pinprick.

On August 2010 VA examination, the Veteran reported numbness in his knees.  He could walk two to three steps.  He also had numbness in his elbows and could not do buttons or laces.  He had a tremor related to his stroke.  Physical examination showed that he was in a wheelchair.  Motor strength was 5/5 with slightly spastic tone and pronator drift on the right with normal bulk and coordination.  Sensory testing was intact to fine touch and position.  Temperature sense was decreased in a stocking-glove distribution.  Vibration sense was mildly impaired in the ankles.  Reflexes were trace to absent.  The assessment was mild incomplete sensory loss in the hands and feet due to diabetic polyneuropathy.  

On December 2012 VA examination, the Veteran reported severe pain in his lower extremities and moderate pain in his upper extremities.  He reported moderate paresthesias and numbness in the upper extremities and severe paresthesias and numbness in the lower extremities.  Physical examination showed normal strength in the upper and lower extremities, but for 4/5 strength in the thumb and index fingers, bilaterally.  Deep tendon reflexes were normal.  Sensory examination was decreased in the hands and fingers as well as the ankle and lower legs.  Both feet and toes showed absent responses to sensation.  Position sense, vibration sense, and cold sensation was normal in the upper extremities and absent in the lower extremities.  There was no muscle atrophy.  There was evidence of trophic changes from below the knees, bilaterally.  The Veteran's peripheral neuropathy of the upper extremities was considered to be mild in degree.  The Veteran's peripheral neuropathy of the lower extremities was considered to be moderate, rather than moderately severe, in degree.  However, the examiner then stated that the Veteran's diabetic peripheral neuropathy of the upper and lower extremities was moderately severe in nature, with the upper extremities being less affected.  Symptoms were primarily sensory in nature in a stocking glove distribution.

In this case, with regard to the Veteran's peripheral neuropathy of the upper extremities, the Board finds that the Veteran's disability has met the criteria for a 10 percent rating throughout the appeal period, including prior to July 22, 2009.  The evidence reflects that the Veteran has experienced symptoms of mild discomfort and pain, sensory in nature, in the upper extremities throughout that of period of time, as evidenced by the 2008 VA examination.  Accordingly, an increased 10 percent rating for both the left and right upper extremities prior to July 22, 2009, is granted.

However, a rating in excess of 10 percent for peripheral neuropathy of the right or left upper extremities is not warranted at any time during the appeal period.  All three VA examinations, conducted throughout the appeal period ranging from 2008 to 2012, resulted in a finding of mild, at the most, peripheral neuropathy of the upper extremities.  The Board notes the Veteran's report of more severe symptoms, such as difficulty buttoning buttons and cutting meat.  However, physical examination has consistently shown mild sensory impairment to the upper extremities, without evidence of muscle strength or motor loss.  Significantly, VA examinations were negative for a medical finding of more than mild incomplete paralysis of either upper extremity.  Based upon the probative and consistent medical evidence, the Board finds that a rating in excess of 10 percent is not warranted for the right or left upper extremity peripheral neuropathy.  

With regard to the lower extremities, the Board finds that an increased 40 percent rating is warranted for both the right and left lower extremity throughout the appeal period.  In that regard, the Veteran's peripheral neuropathy of the lower extremities has been described as severe on repeat EMG testing and by his private physician, warranting a higher 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve.  The Board finds the Veteran's peripheral neuropathy of the bilateral lower extremities to be moderately severe, rather than severe, under the rating criteria, because there is no indication that he suffers from marked muscular atrophy as is required for a 60 percent rating for severe incomplete paralysis of the sciatic nerve.  Moreover, on 2012 VA examination, the examiner concluded that the Veteran suffered from moderate peripheral neuropathy of the left and right lower extremities, but later concluded that his peripheral neuropathy was moderately severe in degree.  Giving the benefit of the doubt to the Veteran, the Board finds that a 40 percent rating for moderately severe incomplete paralysis of the right and left lower extremity is warranted.  That finding is also supported by the medical evidence demonstrating that the Veteran suffers from constant pain and burning in his legs and feet, with trophic changes, that results in great limitation to his mobility and activities of daily living.  However, he has not been shown to suffer from foot dangling or weakened flexion of the knee related to this disability.  Thus, complete paralysis has not been diagnosed.





Peripheral Vascular Disease

With regard to the Veteran's peripheral vascular of the right and left lower extremities, on 2012 VA examination, it was noted that the Veteran suffered from associated coldness of the right and left extremity and diminished peripheral pulses.  However, there was no finding of claudication on walking, much less claudication on walking less than 25 yards on a level grade at 2 miles per hour.  The remainder of the evidence is negative for such a finding.  Moreover, right and left ankle/brachial index was 1.37 or higher.  Thus, an increased rating under DC 7114 is not warranted.  Because it is unclear as to the date onset of the Veteran's peripheral vascular disease, and the Veteran has experienced systems of that disease throughout the appeal period to include trophic changes below the knees, the Board finds that the 40 percent ratings are warranted prior to May 28, 2010.

Residuals of a Stroke

Diagnostic Code 8007 applies to embolism of the brain vessels.  38 C.F.R. § 4.124a. This diagnostic code provides for an initial six month total (100 percent) rating, followed by a rating based on residuals with a 10 percent minimum rating.  38 C.F.R. § 4.124a, DCs 8007, 8008, 8009.  Determinations as to the presence of residuals not capable of objective verification must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  38 C.F.R. § 4.124a, Diagnostic Code 8008, Note.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  Id.

In this case, although the Veteran was scheduled for a VA examination in June 2015 to assess his current residuals of a stroke, he failed to report to that examination.  He was notified in the August 2015 rating decision that his claim would be rated accordingly.  He has not provided the VA with a basis for failing to report to the VA examination nor has he requested a new examination.  The remainder of the medical evidence does not demonstrate other residuals that would result in separate compensable ratings.  The Veteran's related peripheral vascular disease, as stated in the 2012 VA report of examination, is already separately rated.  Accordingly, the Board finds that a rating in excess of 10 percent for the residuals of a stroke is not warranted.

Erectile Dysfunction 

The Veteran's erectile dysfunction is rated noncompensably disabling under DC 7522, which pertains to deformity of the penis with loss of erectile power.  While the Veteran has not specifically been diagnosed with this disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  

Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), DC 7522.  

In this case, the Veteran has been diagnosed with loss of erectile power (erectile dysfunction).  However, because no penile deformity has been shown, the Board finds that the Veteran is not entitled to a compensable rating.  In fact, the Veteran denied experiencing any penile deformity on VA examination.  38 C.F.R. § 4.115(b) , DC 7522, 4.20.  Thus, as there is no other diagnostic code upon which to rate the Veteran's claim, the analysis must end and an increased rating must be denied.

Other Considerations

The Board has also considered the Veteran's lay statements that his diabetes mellitus and associated residuals, including peripheral neuropathy, peripheral vascular disease, residuals of a stroke, and erectile dysfunction are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

The discussion above reflects that the symptoms of the Veteran's diabetes mellitus and associated residuals, including peripheral neuropathy, peripheral vascular disease, residuals of a stroke, and erectile dysfunction are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that he is disabled primarily related to burning, pain, and mobility problems in his legs, as well as high blood sugar levels.  The vascular residuals of his stroke have also been evaluated and increased in this decision.  The applicable diagnostic codes used to rate the Veteran's diabetes and associated residuals contemplate these specific symptoms and thus, the effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

That Board has also considered that the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran has met the scheduler criteria for a TDIU throughout the pendency of the appeal.

The Board concludes that the Veteran meets the criteria for a TDIU.  In that regard, on December 2012 VA examination, after thorough physical examination of the Veteran and review of the record, the examiner concluded that it was at least as likely as not that the Veteran's service-connected diabetes and associated peripheral vascular disease rendered him unable to secure and follow substantially gainful employment.  That opinion is consistent with the record.  The record includes verification from the Veteran's previous employer that he was terminated from his position as a respiratory therapist in 2006 because he could not keep up with the physical demands of the job.  In that regard, the Veteran's private physician has also stated that the Veteran's complications resulting from his diabetes mellitus, primarily affecting the lower extremities, render the Veteran unemployable.  Accordingly, in light of the competent, credible, and probative medical opinions and evidence of record, the Board finds that a TDIU is warranted.

SMC

The Board reiterates that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC  "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to TDIU and, therefore, to SMC ). 

Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008). 

Special monthly compensation is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie, 24 Vet. App. at 250. 

In this case, this decision granted a 100 percent disability rating for the Veteran's service-connected peripheral vascular disease (based on a TDIU rating due solely to that condition), and thus has a single service-connected disability rated as total, and has additional service-connected disabilities (i.e., depression, diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, the residuals of a stroke, and coronary artery disease ) that are independently rated at 60 percent.  In fact, if you remove the ratings for peripheral vascular disease, the Veteran has at least a 70 percent rating.  As such, the criteria for SMC at the housebound rate under 38 U.S.C.A. § 1114(s)  have been met.  Therefore it follows that in light of the Court's decisions in Bradley and in Buie, entitlement to SMC  at the housebound rate under 38 U.S.C.A. § 1114(s) is granted. 


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

An increased 40 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the regulations governing payment of monetary awards.

An increased 40 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the regulations governing payment of monetary awards.

Prior to July 22, 2009, a 10 percent rating for peripheral neuropathy of the right upper extremity is granted, subject to the regulations governing payment of monetary awards.

Since July 22, 2009, a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

Prior to July 22, 2009, a 10 percent rating for peripheral neuropathy of the left upper extremity is granted, subject to the regulations governing payment of monetary awards.

Since July 22, 2009, a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

Prior to May 28, 2010, an increased 40 percent rating for peripheral vascular disease of the right lower extremity is granted, subject to the regulations governing payment of monetary awards.

Since May 28, 2010, a rating in excess of 40 percent for peripheral vascular disease of the right lower extremity is denied.

Prior to May 28, 2010, an increased 40 percent rating for peripheral vascular disease of the left lower extremity is granted, subject to the regulations governing payment of monetary awards.

Since May 28, 2010, a rating in excess of 40 percent for peripheral vascular disease of the left lower extremity is denied.

A rating in excess of 10 percent for the residuals of a stroke is denied.

A compensable rating for erectile dysfunction is denied.

A TDIU is granted, subject to the regulations governing payment of monetary awards.

SMC at the housebound rate is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


